DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,238,810. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 13 of the present application teaches each element of the independent claims 1 and 13 of the patent.

Present Application 17/587,325
Pat, No. 11,238,810
1. A display apparatus comprising: a display panel comprising a gate line, a data line and a pixel, wherein the display panel displays an image based on input image data; 
a gate driver which outputs a gate signal to the gate line; 
a data driver which outputs a data voltage to the data line; and 
a driving controller which divides the input image data into a plurality of still image determining blocks, respectively determines whether the still image determining blocks represent a still image or a video image and determines a boundary between a still image display area of a display area of the display panel and a video image display area of the display area, and
wherein each of the still image determining blocks extends in an extending direction of the gate signal.
1. A display apparatus comprising: a display panel comprising a gate line, a data line and a pixel, wherein the display panel displays an image based on input image data;
a gate driver which outputs a gate signal to the gate line;
a data driver which outputs a data voltage to the data line; and
a driving controller which controls an operation of the gate driver and an operation of the data driver and drive a still image display area and a video image display area of a display area of the display panel in different driving frequencies, wherein the driving controller comprises a still image determiner which divides the input image data into a plurality of still image determining blocks, respectively determines whether the still image determining blocks represent a still image or a video image and determines a boundary between the still image display area and the video image display area, and

wherein each of the still image determining blocks extends in an extending direction of the gate signal.
13. A method of driving a display panel, the method comprising: 
dividing input image data into a plurality of still image determining blocks; 
respectively determining whether the still image determining blocks represent a still image or a video image; 
determining a boundary between a still image display area and a video image display area of a display area of the display panel: determining a driving frequency of the still image display area; 
determining a driving frequency of the video image display area; 
outputting a gate signal to a gate line of the display panel based on the driving frequency of the still image display area and the driving frequency of the video image display area; and 
outputting a data voltage to a data line of the display panel based on the driving frequency of the still image display area and the driving frequency of the video image display area, wherein each of the still image determining blocks extends in an extending direction of the gate signal.
13. A method of driving a display panel, the method comprising:
dividing input image data into a plurality of still image determining blocks;
respectively determining whether the still image determining blocks represent a still image or a video image;
determining a boundary between a still image display area and a video image display area of a display area of the display panel;
determining a driving frequency of the still image display area;
determining a driving frequency of the video image display area;
outputting a gate signal to a gate line of the display panel based on the driving frequency of the still image display area and the driving frequency of the video image display area; and

outputting a data voltage to a data line of the display panel based on the driving frequency of the still image display area and the driving frequency of the video image display area,
wherein the still image display area and the video image display area of the display area are driven in different driving frequencies from each other, and
wherein each of the still image determining blocks extends in an extending direction of the gate signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627